

NONQUALIFIED STOCK OPTION AWARD AGREEMENT
UNDER THE LIVENT CORPORATION
INCENTIVE COMPENSATION AND STOCK PLAN
This NONQUALIFIED STOCK OPTION AWARD AGREEMENT (this “Agreement”) is made by and
between Livent Corporation (the “Company”) and [Participant Name] (the
“Participant”).
WHEREAS, the Company maintains the Livent Corporation Incentive Compensation and
Stock Plan (as it may be amended from time to time, the “Plan”);
WHEREAS, Article 8 of the Plan authorizes the grant of Awards in the form of
Nonqualified Stock Options; and
WHEREAS, in recognition of the Participant’s past and anticipated future
contributions to the Company, and to further align the Participant’s personal
financial interests with those of the Company’s stockholders, the Committee has
approved this grant of an award of Nonqualified Stock Options to the Participant
on the terms described herein, effective as of [Grant Date] (the “Grant Date”);
and
WHEREAS, the terms of the Plan are incorporated herein by reference and made a
part of this Agreement and will control the rights and obligations of the
Company and the Participant under this Agreement. In the event of a conflict
among the provisions of the Plan, this Agreement and any descriptive materials
provided in connection herewith, the provisions of the Plan will prevail.
Capitalized terms not otherwise defined herein will have the same meanings as in
the Plan.
NOW, THEREFORE, in consideration of the mutual covenants herein contained and
other good and valuable consideration, receipt of which is hereby acknowledged,
the parties hereto agree as follows:
1.Grant of Option. Pursuant to the Plan, effective as of the Grant Date, the
Committee hereby grants the Participant a Nonqualified Stock Option (“Option”)
to purchase an aggregate of [Number of Shares Granted] shares of Common Stock
(“Shares”), at an exercise price of [Exercise Price] per Share (“Exercise
Price”), subject to the terms and conditions set forth in this Agreement.
2.    Vesting.
(a)    Subject to the Participant’s continued employment by the Company or any
of its Affiliates through the Vesting Date (as defined below), 100% of the
Option will vest and become exercisable upon the third anniversary of the Grant
Date (the “Vesting Date”). Notwithstanding the foregoing, subject to the
Participant’s continued employment by the Company or any of its Affilaites
through the applicable date or event, the Option shall fully vest and become
exercisable upon the earliest to occur of:
(i)    the date of the Participant’s death;
(ii)    the date of the Participant’s Disability;
(iii)    the date of the Participant’s retirement after he or she (i) has both
attained age 62 and completed 10 years of service with the Company, FMC and
their respective Affiliates; or (ii) attained age 65 (“Retirement”);
(iv)    a Change in Control, if the Company’s successor or the surviving entity
(or its parent) fails to continue or assume the Option;
(v)    the Participant’s Termination of Employment within two years following a
Change in Control due to a termination by the Company or its applicable
Affiliate without Cause or a resignation by the Participant with Good Reason (as
defined in Section 25), provided (A) the Participant executes and delivers to
the Company a general release of claims against the Company, FMC and their
respective Affiliates in a form prescribed by the Company, and (B) such release
becomes irrevocable within 60 days following the Participant’s Termination of
Employment or such shorter period specified by the Company. For avoidance of
doubt, if this release requirement is not timely satisfied, the Option will be
forfeited as of the effective date of the Participant’s Termination of
Employment and the Participant will have no further rights with respect thereto.
(b)    Upon the Participant’s Termination of Employment for any reason, any
Unvested Option (as defined below) will be forfeited immediately and
automatically and the Participant will have no further rights with respect
thereto.
(c)    For purposes of this Agreement, (i) “Vested Option” means any portion of
the Option which has vested and become exercisable in accordance with the terms
of this Agreement (including pursuant to Sections ‎2(a)(i)-‎(v)) and (i)
“Unvested Option” means any portion of the Option that is not a Vested Option.
3.    Termination of Option. The Option and all rights hereunder, to the extent
such rights will not have been exercised, will terminate and become null and
void on the earliest to occur of (a) [Expiration Date], (a) three months after
the date of the Participant’s Termination of Employment for any reason other
than due to the Participant’s death, Disability or Retirement, (a) the fifth
anniversary of the Participant’s Retirement or Termination of Employment due to
the Participant’s Disability or death, (d) the date of the Participant’s
Termination for Cause, (a) the date the Option is terminated in accordance with
the Plan and this Agreement or (a) if so determined by the Committee, the date
of a Change in Control, provided the Participant is afforded the opportunity to
exercise any Vested Option immediately prior to such Change in Control (such
earliest date being referred to herein as the “Option Expiration Date”).
4.    Right to Exercise. Subject to the terms of this Agreement and the Plan,
any Vested Option will remain exercisable from time to time, in whole or in
part, until the Option Expiration Date. In no event may the Option (or any
portion thereof) be exercised to any extent by the Participant (a) before it
becomes a Vested Option or (a) after the Option Expiration Date.
5.    Method of Exercise; Settlement.
(a)    The Participant may exercise a Vested Option with respect to all or any
portion of the Shares underlying such Vested Option at any time prior to the
Option Expiration Date by (a) delivering to the Company, in accordance with such
procedures as determined by the Company, a written notice specifying the Grant
Date, the number of such Shares as to which the Vested Option is being exercised
(the “Exercise Notice”) and paying the Company an amount equal to the sum of (i)
the aggregate Exercise Price applicable to such Shares being exercised and (ii)
the amount of any taxes required to be withheld by the Company (collectively,
the “Option Payment”) in accordance with Section ‎5(b) and (b) giving
satisfactory assurance to the Company in writing that such Shares will not be
publicly offered for sale, other than on a national securities exchange. The
date on which the Participant delivers the Exercise Notice in accordance with
this Section ‎5(a)‎ shall be referred to herein as the “Exercise Date”. The
Company may from time to time make available alternative methods of exercise
upon notice to the Participant.
(b)    The Participant may pay the Option Payment by any of the following means
(or by a combination thereof): (i) cash or check, certified bank draft or postal
or express money order payable to the order of the Company in lawful money of
the United States; or (i) if permitted by the Committee, in its sole discretion,
pursuant to such procedures as the Committee may require, by the Participant’s
(A) transferring to the Company, effective as of the Exercise Date, a number of
vested Shares owned and designated by the Participant having an aggregate Fair
Market Value as of the Exercise Date equal to the Option Payment, (A) electing a
“net cashless exercise” procedure in accordance with Section 8.04 of the Plan
(A) delivering irrevocable instructions to a broker to sell Shares obtained upon
the exercise of the Option and to deliver promptly to the Company an amount out
of the proceeds of such sale equal to the Option Payment; or (i) by any other
method acceptable to the Committee.
(c)    As soon as practicable after receipt of the Exercise Notice and the
Option Payment, the Company will, without transfer or issue tax or other
incidental expense to the Participant, issue the Shares deliverable upon such
exercise by causing its transfer agent to make an appropriate book entry in the
name of the Participant.
6.    Adjustment. The Committee may make equitable substitutions or adjustments
to the Option (including, without limitation, the Exercise Price) and/or Shares
issuable upon the exercise of the Option as it determines to be necessary or
appropriate in the event of any stock dividend, stock split, merger,
consolidation, separation or other change in capitalization, spin-off,
extraordinary dividend or distribution, reorganization (whether or not such
reorganization comes within the definition of such term in Section 368 of the
Code), reclassification, recapitalization, partial or complete liquidation of
the Company or other similar event or transaction; provided, however, that no
such substitution or adjustment will be made if such substitution or adjustment
would give rise to any tax under Section 409A of the Code.
7.    Non-Transferrability. During the Participant’s lifetime, the Option will
only be exercisable by the Participant, and neither the Option nor any right
with respect thereto may be assigned, alienated, pledged, attached, sold or
otherwise transferred or encumbered by the Participant other than by will or by
the laws of descent and distribution, and any purported assignment, alienation,
pledge, attachment, sale, transfer or encumbrance will be void and unenforceable
against the Company and may result in the Company terminating the Option.
8.    Stockholder Rights. The Participant will not have any stockholder rights
or privileges, including voting or dividend rights, with respect to the Shares
subject to the Option until such Shares are actually issued and registered in
the Participant’s name in the Company’s books and records.
9.    No Limitation on Rights of the Company. For the avoidance of doubt, the
grant of the Option will not in any way affect the right or power of the Company
to make adjustments, reclassifications or changes in its capital or business
structure or to merge, consolidate, reincorporate, dissolve, liquidate or sell
or transfer all or any part of its business or assets.
10.    Clawback Policy. Without limiting the generality of Article 14 of the
Plan, to the extent the Participant is a current or former executive officer of
the Company, the Option, any Shares or other securities or property issued in
respect of the Option or upon exercise of the Option, and the rights of the
Participant hereunder, are subject to any policy (whether currently in existence
or later adopted) established by the Company providing for clawback or recovery
of amounts paid or credited to current or former executive officers of the
Company. The Committee will make any determination for clawback or recovery
under any such policy in its sole discretion and in accordance with any
applicable law or regulation, and the Participant agrees to be bound by any such
determination.
11.    Employment. Nothing in this Agreement or in the Plan will confer on the
Participant any right to continue in employment or service for any period of
specific duration or interfere with or otherwise restrict in any way the rights
of the Company (or Affiliate employing or retaining the Participant) to
terminate the Participant’s employment or service at any time for any reason,
with or without cause.
12.    Tax Treatment and Withholding.
(a)    The Participant has had the opportunity to review with his or her own tax
advisors the federal, state and local tax consequences of the transactions
contemplated by this Agreement. The Participant is relying solely on such
advisors and not on any statements or representations of the Company or any of
its agents.
(b)    The Company may withhold any tax (or other governmental obligation)
arising in connection with the Option, and it is a condition to the Company’s
obligation to issue Shares upon the exercise of the Option hereunder that the
Participant pay to the Company such amount as may be required to satisfy all tax
withholding obligations (or other governmental obligations) arising in
connection with the Option (or otherwise make arrangements acceptable to the
Company for the satisfaction of such tax withholding obligations). If the
required withholding amount required is not timely paid or satisfied, the
Participant’s right to receive such Shares upon exercise of the Option will be
permanently forfeited. Notwithstanding the foregoing, and in accordance with
Section 17.03 of the Plan, the Participant may satisfy any such withholding
requirement by transferring to the Company pursuant to such procedures as the
Committee may require, effective as of the date on which such requirement
arises, a number of vested Shares owned and designated by the Participant having
an aggregate Fair Market Value as of such date that is at least equal to the
minimum, and not more than the maximum, amount required to be withheld. If the
Committee permits the Participant to satisfy any such withholding requirement
pursuant to the preceding sentence, the Company shall remit to the Internal
Revenue Service and appropriate state and local revenue agencies, for the credit
of the Participant, an amount of cash withholding equal to the Fair Market Value
of the Shares transferred to the Company as provided above.
13.    Government Regulation. The Company’s obligation to deliver Shares upon
exercise of the Option will be subject to all applicable laws, rules and
regulations and to such approvals by any governmental agencies or national
securities exchanges as may be required.
14.    Notices.
(a)    Any notice required to be given or delivered to the Company under the
terms of this Agreement will be addressed to it in care of its Secretary, Livent
Corporation, 2929 Walnut Street, Philadelphia, PA 19104, and any notice to the
Participant will be addressed to the Participant’s address now on file with the
Company, or to such other address as either may designate to the other in
writing. Except as otherwise provided below in Section ‎15(b), any notice will
be deemed to be duly given when enclosed in a properly sealed envelope addressed
as stated above and deposited, postage paid, in a post office or branch post
office regularly maintained by the United States government.
(b)    The Participant hereby authorizes the Company to deliver electronically
any prospectuses or other documentation related to the Option, the Plan and any
other compensation or benefit plan or arrangement in effect from time to time
(including, without limitation, reports, proxy statements or other documents
that are required to be delivered to participants in such plans or arrangements
pursuant to federal or state laws, rules or regulations). For this purpose,
electronic delivery will include, without limitation, delivery by means of
e-mail or e-mail notification that such documentation is available on the
Company’s Intranet site. Upon written request, the Company will provide to the
Participant a paper copy of any document also delivered to the Participant
electronically. The authorization described in this Section ‎15(b) may be
revoked by the Participant at any time by written notice to the Company.
15.    Administration. By entering into this Agreement, the Participant agrees
and acknowledges that (a) the Company has provided or made available to the
Participant a copy of the Plan, (a) he or she has read the Plan, (a) the Option
is subject to the Plan and (a) pursuant to the Plan, the Committee is authorized
to interpret the Plan and to adopt rules and regulations not inconsistent with
the Plan as it deems appropriate. The Participant hereby agrees to accept as
binding, conclusive and final all decisions or interpretations of the Committee
with respect to questions arising under the Plan or this Agreement.
16.    References. References herein to rights and obligations of the
Participant shall apply, where appropriate, to the Participant’s legal
representative or estate without regard to whether specific reference to such
legal representative or estate is contained in a particular provision of this
Agreement.
17.    Binding Effect. This Agreement will inure to the benefit of and be
binding upon the parties hereto and their respective heirs, executors,
administrators, successors and permitted assigns.
18.    Entire Agreement; Amendment. This Agreement, together with the Plan,
represents the entire agreement between the parties with respect to the subject
matter hereof and supersedes any prior agreement, written or otherwise, relating
to the subject matter hereof. This Agreement may only be amended by a writing
signed by each of the parties hereto, except that the Company may amend or
modify this Agreement without the Participant’s consent in accordance with the
provisions of the Plan.
19.    Governing Law. The interpretation, performance and enforcement of this
Agreement shall be governed by the laws of the State of Delaware, without
reference to the principles of conflict of laws.
20.    Privacy. By signing this Agreement, the Participant hereby acknowledges
and agrees to the Company’s transfer of certain personal data of such
Participant to the Company and its agents for purposes of implementing,
performing or administering the Plan, this Award or any related benefit.
Participant expressly gives his or her consent to the Company to process such
personal data.
21.    Discretionary Nature. The Participant acknowledges and agrees that this
award is discretionary, and any future awards will be made in the Committee’s
discretion; and that the Plan may be terminated, amended or canceled by the
Company at any time in accordance with its terms.
22.    Section Headings. The headings of sections and paragraphs of this
Agreement are inserted for convenience only and shall not in any way affect the
meaning or construction of any provision of this Agreement.
23.    Counterparts. This Agreement may be executed in multiple counterparts
(including by facsimile or .pdf signature), each of which will be deemed to be
an original, but all of which together will constitute but one and the same
instrument.
24.    Section 409A of the Code. To the extent applicable, this Agreement is
intended to comply with the requirements of Section 409A of the Code and the
regulations thereunder, and the provisions of this Agreement shall be
interpreted in a manner that satisfies the requirements of Section 409A of the
Code, and this Agreement shall be operated accordingly. If any provision of this
Agreement or any term or condition of the Option would otherwise frustrate or
conflict with this intent, the provision, term or condition shall be interpreted
and deemed amended so as to avoid this conflict. Notwithstanding the foregoing,
in no event shall the Company be liable for all or any portion of any taxes,
penalties, interest or other expenses that may be incurred by the Participant on
account of non-compliance with Section 409A of the Code.
25.    Good Reason. For purposes of this Agreement, “Good Reason” will have the
meaning defined in the Participant’s Individual Agreement, if any. If no
Individual Agreement exists, “Good Reason” will mean the occurrence of any one
or more of the following without the Participant’s consent:
(a)A material, adverse change in title, authority or duties (including the
assignment of duties materially inconsistent with the Participant’s position);
(b)    A relocation of the Participant’s principal worksite more than 50 miles;
or
(c)    A material reduction in the Participant’s base salary;
provided that none of the foregoing events or conditions will constitute Good
Reason unless the Participant provides the Company with written objection to the
event or condition within 30 days following the initial occurrence thereof, the
Company does not reverse or otherwise cure the event or condition within 30 days
of receiving that written objection, and the Participant resigns his or her
employment within 30 days following the expiration of that cure period.
[Signature Page Follows]



IN WITNESS WHEREOF, the Company’s duly authorized representative and the
Participant have each executed this Agreement on the respective date below
indicated.
LIVENT CORPORATION
 
By:
 
 
Title:
 
 
Date:
 
 


PARTICIPANT
 
 
 
 
Signature:
 
 
Date:
 
 







